Title: To John Adams from Samuel Tucker, 10 November 1790
From: Tucker, Samuel
To: Adams, John



Sir
Marbd. 10th Novr 1790

On the first of Octobr I happen’d in Boston & with Pleasure was made acquainted with, Genl. Knox and, with the Genl. had some Conversation respecting the building those Ten federal Cutter’s, he desir’d me to write, and give him a line to the President.  I immediately obey’d his desire & also wrote a line to the Vice President, asking his Influence with the President, in Procuring me the command of one of the Cutters hoping my request will not be deem’d Impudence.
Sir from an early dawn, of the American contest, untill the close of the revolution I serv’d my Country, without any kind of Impeachment, and since Peace took place have been, truly Unfortunate, at this Period such a command, would afford me a comfortable Living, in addition to the small Intrest I possess  Your assistance in this request shall ever be Gratefully acknowledg’d by Sir your Most Obedient and very / Humble Servant

Samuel Tucker
N.B. The copy of the Journal You mention’d to me When had the Pleasure of seeing You in London, was Prepar’d—immediately on my arrival, but not knowing weither necessary or not to forward it, the Abstract remains with me.
Yours, to serve

S.T.
